Beck, P. J.
After verdict and judgment in ejectment, and during the term at which they were rendered, the defendant made a motion for a new trial, which by order of the court was set down for a hearing at chambers in vacation; the order providing also for the completion of the motion and the filing of an approved brief .of the evidence on the day named for the hearing of .the motion. At the time and place designated in the order, the motion having been regularly called for hearing, and there being no appearance for the movant, the court, upon motion of counsel for the respondent, passed an order dismissing the motion for a new trial. Ten days later, in vacation and at chambers, the movant presented to the judge a motion to reinstate the motion for a new trial; and the judge issued a rule nisi and assigned the motion to reinstate for a hearing at chambers at a later date. When it came on for hearing on the day so fixed,- evidence was submitted in support of it; and the judge took the matter under advisement, and, on a still later date at chambers, passed an order reinstating the original motion for a new .trial; and on the same day he passed an order overruling the motion for a new trial. The movant therein sued out the main bill of exceptions. The respondent, by cross-bill of exceptions, assigned error upon the order reinstating the motion for new trial. Held:
1. The judgment reinstating the motion for a new trial must be reversed. After it was dismissed at chambers on the day when it had been assigned for a hearing, the court was without jurisdiction on a later day at chambers to entertain a motion to reinstate. Phoenix Bank v. Shirling, 146 Ga. 163 (91 S. E. 23). The ruling in the case cited and in the other cases upon which it is based is controlling here.
2. The ruling made upon the cross-bill of exceptions disposes of the entire case; and it is unnecessary to pass upon the questions made in the main bill of exceptions.

Judgment reversed on the cross-hill of exceptions; main hill of exceptions dismissed.

All the Justices concur, except Fish, O. J., absent.